DETAILED ACTION
The office action is in response to original application filed on 11-30-20. Claims 1-8 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2012/0189923 to Hemmes et al. (“Hemmes”).
Regarding claim 1, Hemmes discloses an ammonia-hydrogen converter that is arranged in an industrial area and that converts ammonia to hydrogen (para; 0004, lines 13-18, fuel cell for converting ammonia directly into electric power; or 
Regarding claim 6, Hemmes discloses a hydrogen production method employed in a community system that uses hydrogen, the method comprising: a conversion step of converting ammonia to hydrogen using an ammonia-hydrogen converter arranged in an industrial area (para; 0004, lines 13-18, fuel cell for converting ammonia directly into electric power; or (iiib 1) a reactor for dissociating ammonia into hydrogen and nitrogen and (iiib2) a fuel cell for converting hydrogen into electric power is useful for large stationary energy producing facilities).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 2-5 and 7-8 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2012/0189923 to Hemmes et al. (“Hemmes”) in view of JP 2013074760 to Shunsuke Matsuo (“Shunsuke Matsuo”).
Regarding claim 2, Hemmes discloses an FC power generating facility with a fuel cell (para; 0004, lines 13-18, fuel cell for converting ammonia directly into electric power; or (iiib 1) a reactor for dissociating ammonia into hydrogen and nitrogen and (iiib2) a fuel cell for converting hydrogen into electric power is useful for large stationary energy producing facilities) that generates electric power using hydrogen supplied from at least one of the ammonia-hydrogen converter; and a house group with multiple houses (para; 0004, lines 25-26, provide energy for mobile units and portable devices) that use electric power supplied from the FC power generating facility and hydrogen supplied from at least one of the ammonia-hydrogen converter and the hydrogen storage.
But, Hemmes does not discloses a hydrogen storage storing hydrogen supplied from the ammonia-hydrogen converter;
However, Shunsuke discloses a hydrogen storage storing hydrogen (para; 0003, Multi-Family Housing Power System That Support Electrically Using A Fuel Cell) supplied from the ammonia-hydrogen converter;

Regarding claim 3, Hemmes discloses all the claim limitation as set forth in the rejection of claims above.
But, Hemmes does not discloses a pipeline for passage of hydrogen.
However, Shunsuke discloses a pipeline for passage of hydrogen (para; 0003, Multi-Family Housing connected to a Fuel Cell).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hemmes by adding pipe system connected to storage as part of its configuration as taught by Shunsuke, in order to provide or deliver hydrogen gas from the hydrogen storage system to the fuel cell system.
Regarding claim 4, Hemmes discloses the ammonia-hydrogen converter supplies the pipeline with a mixed gas of hydrogen including ammonia (para; 0004, lines 13-18, fuel cell for converting ammonia directly into electric power; or (iiib 1) a reactor for dissociating ammonia into hydrogen and nitrogen and (iiib2) a 
Regarding claim 5, Hemmes discloses all the claim limitation as set forth in the rejection of claims above.
As to claim 5, Hemmes discloses the claimed invention except for “wherein the content of the ammonia in the mixed gas is in a range of 2 ppm or more and 100 ppm or less.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the content of the ammonia in the mixed gas is in a range of 2 ppm or more and 100 ppm or less., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Hemmes discloses the ammonia-hydrogen converter and a mixed gas of hydrogen including ammonia (para; 0004, lines 13-18, fuel cell for converting ammonia directly into electric power; or (iiib 1) a reactor for dissociating ammonia into hydrogen and nitrogen and (iiib2) a fuel cell for converting hydrogen into electric power is useful for large stationary energy producing facilities).
But, Hemmes does not discloses a house group are connected to each other through a pipeline for passage of hydrogen, 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Hemmes by adding pipe system connected to storage as part of its configuration as taught by Shunsuke, in order to provide or deliver hydrogen gas from the hydrogen storage system to the fuel cell system.
Regarding claim 8, Hemmes discloses all the claim limitation as set forth in the rejection of claims above.
As to claim 8, Hemmes discloses the claimed invention except for “wherein the content of the ammonia in the mixed gas is in a range of 2 ppm or more and 100 ppm or less.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the content of the ammonia in the mixed gas is in a range of 2 ppm or more and 100 ppm or less., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Examiner Note
The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to argument
 Applicant’s argument filed on 11-30-20 with respect to claims 1-8 been fully considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lansing, JR. et al. US 2016/0028236 Al- Systems and methods for continuously generating electric power using a renewable energy power source to continuously generate electrical energy are disclosed. An illustrative embodiment includes transmitting electrical power from the renewable energy 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/CARLOS AMAYA/Primary Examiner, Art Unit 2836